ITEMID: 001-101905
LANGUAGEISOCODE: ENG
RESPONDENT: GEO
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: SHAVISHVILI v. GEORGIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Françoise Tulkens;Guido Raimondi;Ireneu Cabral Barreto;Kristina Pardalos;Nona Tsotsoria
TEXT: The applicant, Mrs Rusudan Shavishvili, is a Georgian national who was born in 1963 and lives in Tbilisi. The respondent Government were represented by their Agent, Mr Levan Meskhoradze of the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
In January 1994 the applicant and Mr Sh. started living together as husband and wife without formally registering their marriage. On 3 July 1995 a child was born to them.
On 30 May 1997 an incident of physical harassment of the applicant by Mr Sh. took place. On 8 July 1997, as soon as the applicant had reported about that incident, the Kaspi Regional Prosecutor opened a criminal case against Mr Sh. for battery of the applicant.
On 3 December 1998 the applicant brought an action requesting child support from Mr Sh., with whom she had terminated cohabitation by that time.
In a decision of 1 March 1999, the Gldani-Nadzaladevi District Court in Tbilisi allowed the applicant’s action. Mr Sh. was ordered to assist her in the raising of their daughter by paying 25% of his income monthly, which amount however should never be less than 50 Georgian laris (GEL, 23 euros (EUR)). The payments were to take effect from 3 December 1998, the date of the introduction of the applicant’s action, until their child reached the age of majority (18 years). No subsequent appeal was lodged against that decision, and it became binding.
On 25 June 1999 the Enforcement Department of the Ministry of Justice reproached the competent bailiff of the Kaspi District for not having enforced the decision of 1 March 1999. The bailiff was instructed to recover GEL 350 (EUR 159) from the debtor in a lump sum as arrears for the past seven months of non-payment, and to ensure the continuous payment of the maintenance in future. The Enforcement Department further ordered that the debtor’s whereabouts be established and his assets frozen, to be sold by compulsory public auction, if necessary.
In July-August 1999 the bailiff itemised and froze Mr Sh.’s real and movable property. Some assets of minor value were later sold at public auction, as a result of which enforcement measure the applicant received GEL 90 (EUR 41).
On 21 August 2000 the Enforcement Department informed the applicant that Mr Sh. had managed to alienate some of the frozen assets, in respect of which fact the General Prosecutor’s Office later opened another criminal case.
On 11 December 2003 the Tbilisi Regional Court, overturning a lower instance verdict, found Mr Sh. guilty of infliction of less serious bodily injury to the applicant and the persistent non-payment of the court-awarded maintenance, offences under Articles 118 § 1 and 176 of the Criminal Code. He was sentenced to one year and six months’ conditional imprisonment for the first offence and fined GEL 200 (EUR 91) for the second.
In addition, the Regional Court examined the applicant’s civil claims. Thus, in the same judgment of 11 December 2003, it ordered Mr Sh. to pay her GEL 2,910 (EUR 1,323) in pecuniary damages, this amount corresponding to the arrears of maintenance for the past sixty months, and GEL 2,000 (EUR 909) in non-pecuniary damages for the distress caused by his wrongful actions.
In a decision of 4 March 2004, delivered in the applicant’s presence, the Supreme Court upheld the judgment of 11 December 2003.
On 23 April and December 2004 the Tbilisi Regional Court issued enforcement writs on the basis of the judgment of 11 December 2003, ordering Mr Sh. to pay the applicant GEL 4,910 (EUR 2,232) within six months. Supervision of the enforcement was entrusted to the Ministry of Justice.
On 17 August 2004 the Ministry of Justice, complaining to the Kaspi District Court that Mr Sh. had failed to discharge the judgment debt of 11 December 2003, requested that the probation be cancelled and that he be imprisoned. On 21 October 2004 the District Court dismissed that request.
The relevant legal provisions concerning the possibility of suing the enforcement authority were cited in the case of Nazaretian v. Georgia ((dec.), no. 13909/06, 7 July 2009).
